Citation Nr: 0000027	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  97-13 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
duodenal ulcer disease and, if so, whether all the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the San Juan, 
Puerto Rico, Department of Veterans (VA), Regional Office 
(RO), which found that new and material had not been 
submitted to reopen the veteran's claim for service 
connection for duodenal ulcer.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case in May 1997.  The RO received his substantive appeal in 
May 1997.


FINDINGS OF FACT

1.  The RO last denied service connection for duodenal ulcer 
disease, on a new and material basis, by rating decision 
issued in December 1973.  The veteran did not initiate an 
appeal, and the decision became final.

2.  The evidence added to the record subsequent to the 
December 1973 decision of the RO, and pertaining to his 
duodenal ulcer claim, consists of VA treatment records and 
the veteran's own statements on appeal.

3.  Evidence submitted since the December 1973 rating 
decision, when viewed in the context of the entire record, is 
cumulative and redundant and is not probative and does not 
bear directly and substantially upon the issue at hand.




CONCLUSIONS OF LAW

1.  The December 1973 RO decision denying service connection 
for duodenal ulcer disease, on a new and material basis, is 
final.  38 U.S.C.A. §§ 7105 (West 1991); 
38 C.F.R. § 3.104 (1999).

2.  Additional evidence received since the San Juan VARO 
denied entitlement to service connection for duodenal ulcer 
disease in December 1973 is not new and material, and 
accordingly, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (1999).  Where a final RO decision existed on 
a claim, that claim may not be thereafter reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered by the Board.  38 U.S.C.A § 7104(b) (West 
1991).  The exception is that if new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition.  
See 38 U.S.C. §§ 5108, 7104 (West 1991).  The Federal Circuit 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the United States Court of 
Appeals for Veterans Claims (Court) impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the Federal 
Circuit held in Hodge that the legal standard that remains 
valid was that contemplated under 38 C.F.R. § 3.156(a) that 
requires that in order for new evidence to be material, the 
new evidence should "bear[ ] directly and substantially upon 
the specific matter under consideration . . . [and must be] 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a- 
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

The San Juan VARO denied the veteran's original claim for 
service connection for duodenal ulcer in November 1960 rating 
decision, finding that the disability was not incurred during 
wartime service.  The veteran filed a timely appeal.  
However, the Board confirmed and continued the denial of the 
benefit sought in a September 1961 decision.  The RO 
thereafter reconsidered the issue, on a new and material 
basis, in July 1963, January 1973 and December 1973 rating 
decisions.

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the December 1973 RO 
determination.

The evidence of record at the time that the RO considered 
this issue in December 1973 consisted of the veteran's 
service medical records, VA treatment records, as well as his 
various statements and hearing testimony.  A review of these 
records reveals that the veteran had an essentially normal 
evaluation on induction examination in April 1941.  In March 
1943, he was hospitalized with complaints of persistent dull 
epigastric pain for the prior six months, becoming worse 
about 
three-quarter of an hour after meals.  He also complained of 
nausea and pain, worse after eating.  Physical examination of 
the veteran at that time revealed that his abdomen was soft 
and obese with epigastric tenderness, but no palpable masses.  
Gastric analysis showed no hyperacidity.  The condition 
cleared up with treatment during hospital course, and the 
veteran was returned to duty.  The final diagnosis no 
disease, ill-defined condition of the gastrointestinal 
system, manifested by vague abdominal pains.  The veteran was 
re-admitted in September 1943 for epigastric pain.  Physical 
examination at that time revealed that there was a thick 
panniculus and a small area of tenderness in the mid-
epigastrium.  The condition apparently subsided with 
treatment and the veteran was discharged to duty.  The 
veteran also had an essentially normal clinical evaluation on 
separation examination in October 1945.  

An October 1946 VA hospital report shows that the veteran was 
admitted with a history of abdominal pain of 18 hours 
duration, which gradually localized in the right lower 
quadrant.  Physical examination of the veteran revealed, in 
pertinent part, tenderness in the right lower quadrant with 
some resistance and marked rebound tenderness.  His 
laboratory analyses were negative except for the white blood 
count, which was 20,000 with 84% polyps.  He thereafter 
underwent an appendectomy.  A September 1949 VA hospital 
summary shows that the veteran was hospitalized for 
complaints of epigastric pain for the prior 4 days with 
associated mild flatulence.  Physical examination of the 
veteran was essential negative.  A gallbladder study showed a 
faint visualization without evidence of stone.  The diagnoses 
were chronic cholecystitis, organism unknown, and 
trichuriasis of the colon.  

A June 1960 VA hospital summary shows that the veteran was 
re-admitted for another bout of right upper quadrant and 
epigastric pain.  He was determined to have duodenal ulcer 
disease.  This diagnosis was also made on VA hospitalization 
in July 1960, as well as on examination for compensation and 
pension purposes in September 1960.  During a July 1963 
informal hearing, the veteran testified that he believed that 
his in-service gastrointestinal symptoms were, in essence, an 
early manifestation of his duodenal condition.  In January 
1973, the veteran submitted a statement of his private 
physician, Dr. Roque, who indicated that he had been treating 
the veteran since the end of 1947.  Dr. M. Otero Roque noted 
that since he had been treating him, the veteran had 
complained of a painful stomach with spastic pain, with 
episodes of burning and acid regurgitation, that frequently 
occurred at any time of the day or night.  As the doctor 
recalled, a previous gastrointestinal tract study revealed no 
evidence of duodenal ulcer, but there was a deformity of it 
and gastritis.  

During a November 1973 personal hearing, the veteran 
testified that the stomach pain that he experienced in 
service remained unchanged following separation.  He believed 
that this stomach condition that he had been suffering from 
was, in fact, due to his ulcer condition.

Evidence submitted since the December 1973 decision of the 
San Juan RO, to include VA treatment records and examination 
reports, show treatment on occasion for duodenal ulcer and 
peptic ulcer disease.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b), 
is that there may be a "chronic" disease, e.g., such as 
duodenal ulcer, which (1) manifests and is identified as such 
in service (or under 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991) and 38 C.F.R. §§ 3.307, 3.309 (1999) develops to 
a degree of 10 percent or more within one year from discharge 
from a period of service of 90 days or more, even if there is 
no in-service evidence thereof) and the same condition 
currently exists; or (2) a disease manifests itself during 
service (or in a presumptive period) but is not identified 
until later and there is a showing of post-service continuity 
of symptoms and medical evidence relates the symptoms to the 
current condition.  Rose at 171- 72 (1998) (citing Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997)).

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra the Board 
finds that the veteran has not submitted new and material 
evidence such as to reopen his claim for service connection 
for duodenal ulcer disease.  The evidence previously of 
record did not establish that the veteran manifested chronic 
duodenal ulcer disease during active service or to a degree 
of 10 percent within one year after discharge therefrom.  
Indeed, the first clear diagnosis of duodenal ulcer disease 
was not made until June 1960, almost 18 years after his 
period of active duty service.  As noted above, the veteran 
has proffered little in the way of 'new' evidence as to this 
claim inasmuch as it only shows ongoing treatment for the 
condition.  Accordingly, the Board finds that new and 
material evidence has not been received with regard to the 
veteran's claim for service connection for duodenal ulcer 
disease.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

As the foregoing explains the need for competent evidence 
demonstrating that his duodenal ulcer disease was incurred in 
or aggravated by military service, or manifest to a degree of 
10 percent within one year after discharge therefrom, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen his claim for service connection for this 
disability.  Graves v. Brown, 8 Vet. App. 522, 524 (1996).  
Finally, because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
may not be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for duodenal 
ulcer disease, the benefit sought on appeal remains denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

